Exhibit 10.1

Execution Version

FIRST AMENDMENT TO

MERGER AND REORGANIZATION AGREEMENT

THIS FIRST AMENDMENT, dated as of April 30, 2019 (this “Amendment”), to the
Merger Agreement (as defined below) is entered into by and among StoneMor
Partners L.P., a Delaware limited partnership (the “Partnership”), StoneMor GP
LLC, a Delaware limited liability company and the general partner of the
Partnership (“GP”), StoneMor GP Holdings LLC, a Delaware limited liability
company and the sole member of GP (“GP Holdings”), and Hans Merger Sub, LLC, a
Delaware limited liability company and wholly owned subsidiary of GP (“Merger
Sub,” and together with the Partnership, GP and GP Holdings, the “Parties”).

RECITALS

WHEREAS, the Parties have previously entered into that certain Merger and
Reorganization Agreement, dated as of September 27, 2018 (the “Merger
Agreement”);

WHEREAS, pursuant to Section 8.1 of the Merger Agreement, the Parties now desire
to amend the Merger Agreement in the respects, but only in the respects,
hereinafter set forth; and

WHEREAS, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Merger Agreement, as amended by this Amendment, unless
herein defined or the context shall otherwise require.

AGREEMENT

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, and intending to be legally bound, the Parties agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1    Amendment to Section 7.1. Section 7.1(a)(i) of the Merger
Agreement is hereby amended and restated in its entirety as follows:

“(i) the Closing has not been consummated on or before October 1, 2019
(the “Termination Date”); provided, however, that the right to terminate this
Agreement pursuant to this Section 7.1(a)(i) shall not be available to the
Partnership or Merger Sub, as applicable, whose failure to fulfill any material
obligation under this Agreement or other material breach of this Agreement has
been the primary cause of, or resulted in, the failure of the Closing and the
transactions contemplated hereby to have been consummated on or before such
date;”

ARTICLE II

MISCELLANEOUS PROVISIONS

Section 2.1    Ratification. Each of the Parties hereby consents to this
Amendment and acknowledges and agrees that, except as expressly set forth in
this Amendment, the terms, provisions and conditions of the Merger Agreement are
hereby ratified and confirmed and shall remain unchanged and in full force and
effect without interruption or impairment of any kind.



--------------------------------------------------------------------------------

Section 2.2    No Other Amendments; Reservation of Rights; No Waiver. Other than
as otherwise expressly provided herein, this Amendment shall not be deemed to
operate as an amendment or waiver of, or to prejudice, any right, power,
privilege or remedy of any part to this Amendment under the Merger Agreement,
nor shall the entering into of this Amendment preclude any Party from refusing
to enter into any further amendments with respect to the Merger Agreement. Other
than as to otherwise expressly provided herein, without limiting the generality
of the provisions of Section 8.1 of the Merger Agreement, this Amendment shall
not constitute a waiver of compliance with any covenant or other provision in
the Merger Agreement or of the occurrence or continuance of any present or
future breach thereunder.

Section 2.3    Miscellaneous. Sections 8.1 (Waiver; Amendment), 8.2
(Counterparts), 8.3 (Governing Law), 8.4 (Notices), 8.5 (Entire Understanding;
No Third Party Beneficiaries), 8.6 (Severability), 8.7 (Titles and Headings),
8.8 (Jurisdiction), 8.9 (Waiver of Jury Trial), 8.11 (Interpretation;
Definitions) and 8.12 (Survival) of the Merger Agreement shall apply to this
Amendment, mutatis mutandis.

[Signature Pages Follow.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed in
counterparts by their duly authorized officers as of the date first above
written.

 

STONEMOR PARTNERS L.P.

By:   StoneMor GP LLC, its general partner By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer

 

STONEMOR GP LLC By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer
STONEMOR GP HOLDINGS LLC By:  

/s/ Robert B. Hellman, Jr.

Name:   Robert B. Hellman, Jr. Title:   Authorized Person HANS MERGER SUB, LLC
By:   StoneMor GP LLC, its sole member By:  

/s/ Joseph M. Redling

Name:   Joseph M. Redling Title:   President and Chief Executive Officer

SIGNATURE PAGE TO

FIRST AMENDMENT TO

MERGER AND REORGANIZATION AGREEMENT